DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 8-9, 11-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8-11, 14-16, and 19-20 of U.S. Patent No. 10,582,444. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other but both teach the same inventive concept.
Regarding claim 1, U.S. Patent No. 10,582,444 teaches an external device (ED) for communicating with an implantable medical device (IMD), comprising a transceiver, within the ED, configured to scan for an advertising data packets; memory, within the ED, configured to store program instructions and an authorized IMD list; and one or more processors, within the ED, configured to execute the program instructions to identify an identifier (ID) from the advertising data packet: apply a filter to determine when the advertising data packet is from an authorized IMD based on the ID, wherein 
Regarding claim 2, U.S. Patent No. 10,582,444 teaches wherein the transceiver is further configured to transmit a scan request data packet to the IMD, the one or more processors configured to establish the communication session with the authorized IMD independent of the scan request data packet (Claim 1).
Regarding claim 3, U.S. Patent No. 10,582,444 teaches wherein the transceiver is further configured to transmit the scan request data packet before receiving the advertising data packet (Claim 1). 
Regarding claim 5, U.S. Patent No. 10,582,444 teaches wherein the ID represents a unique identifier for the IMD (Claims 10 and 20).
Regarding claim 6, U.S. Patent No. 10,582,444 teaches wherein the one or more processors are further configured to execute the program instruction to establish the communication session with the authorized IMD based on a response from the IMD to the connection request data packet (Claim 1).
Regarding claim 8, U.S. Patent No. 10,582,444 teaches wherein the advertising data packet is from one of a cardiac monitoring device, pacemaker, cardioverter, cardiac rhythm management device, defibrillator, neurostimulator, leadless monitoring device, or leadless pacemaker (Claims 6 and 15).

Regarding claim 11, U.S. Patent No. 10,582,444 teaches a method, the method comprising under control of one or more processors of an external device (ED), scanning, at the ED, for an advertising data packet broadcast from an implantable medical device utilizing a communication protocol; identifying an identifier (ID) from the advertising data packet applying a filter, at the ED, to determine when the advertising data packet is from an authorized IMD based on the ID, wherein the filter determines when the advertising data packet is from an authorized IMD based on the ID and an approved IMD list, wherein the filter does not block connection requests; based on the determination by the filter, transmitting a connection request data packet from the ED when the filter determines that the advertising data packet is from the authorized IMD; and establishing a communication session with the authorized IMD (Claims 1, 9, 11, 16, and 19).
Regarding claim 12, U.S. Patent No. 10,582,444 teaches transmitting a scan request data packet from the ED; and establishing the communication session with the authorized IMD independent of the scan request data packet (Claim 1).
Regarding claim 13, U.S. Patent No. 10,582,444 teaches transmitting the scan request data packet before receiving the advertising data packet (Claim 1).
Regarding claim 14, U.S. Patent No. 10,582,444 teaches wherein the ID represents a unique identifier for the IMD (Claims 10 and 20).

Regarding claim 17, U.S. Patent No. 10,582,444 teaches wherein the advertising data packet is from one of a cardiac monitoring device, pacemaker, cardioverter, cardiac rhythm management device, defibrillator, neurostimulator, leadless monitoring device, or leadless pacemaker (Claims 6 and 15).
Regarding claim 18, U.S. Patent No. 10,582,444 teaches wherein the communications session is established using a Bluetooth low energy (BLE) protocol, and the filter represents a BLE link layer advertising filter (Claims 8 and 14).
Regarding claim 19, U.S. Patent No. 10,582,444 teaches wherein the one or more wireless communication protocols include a Bluetooth low energy (BLE) protocol, and the advertising filter is applied at a BLE link layer (Claim 8 and 14).
Regarding claim 20, U.S. Patent No. 10,582,444 teaches transmitting the connection request data packet after transmitting a scan request data packet and after the filter is applied (Claim 1).
Claims 1-3, 5-6, 8-9, 11-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 9, 11-12, 15, and 19-20 of U.S. Patent No. 10,880,826. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other but both teach the same inventive concept.
Regarding claim 1, U.S. Patent No. 10,880,826 teaches an external device (ED) for communicating with an implantable medical device (IMD), comprising a transceiver, 
Regarding claim 2, U.S. Patent No. 10,880,826 teaches wherein the transceiver is further configured to transmit a scan request data packet to the IMD, the one or more processors configured to establish the communication session with the authorized IMD independent of the scan request data packet (Claim 1).
Regarding claim 3, U.S. Patent No. 10,880,826 teaches wherein the transceiver is further configured to transmit the scan request data packet before receiving the advertising data packet (Claim 1).  
Regarding claim 5, U.S. Patent No. 10,880,826 teaches wherein the ID represents a unique identifier for the IMD (Claims 11 and 15).
Regarding claim 6, U.S. Patent No. 10,880,826 teaches wherein the one or more processors are further configured to execute the program instruction to establish the 
Regarding claim 8, U.S. Patent No. 10,880,826 teaches wherein the advertising data packet is from one of a cardiac monitoring device, pacemaker, cardioverter, cardiac rhythm management device, defibrillator, neurostimulator, leadless monitoring device, or leadless pacemaker (Claims 4 and 20).
Regarding claim 9, U.S. Patent No. 10,880,826 teaches wherein the communications session is established using a Bluetooth low energy (BLE) protocol, and the filter represents a BLE link layer advertising filter (Claims 6 and 19).
Regarding claim 11, U.S. Patent No. 10,880,826 teaches a method, the method comprising under control of one or more processors of an external device (ED), scanning, at the ED, for an advertising data packet broadcast from an implantable medical device utilizing a communication protocol; identifying an identifier (ID) from the advertising data packet applying a filter, at the ED, to determine when the advertising data packet is from an authorized IMD based on the ID, wherein the filter determines when the advertising data packet is from an authorized IMD based on the ID and an approved IMD list, wherein the filter does not block connection requests; based on the determination by the filter, transmitting a connection request data packet from the ED when the filter determines that the advertising data packet is from the authorized IMD; and establishing a communication session with the authorized IMD (Claims 1, 9, and 12).

Regarding claim 13, U.S. Patent No. 10,880,826 teaches transmitting the scan request data packet before receiving the advertising data packet (Claim 1).
Regarding claim 14, U.S. Patent No. 10,880,826 teaches wherein the ID represents a unique identifier for the IMD (Claim 11 and 15).
Regarding claim 15, U.S. Patent No. 10,880,826 teaches establishing the communication session with the authorized IMD based on a response from the IMD to the connection request data packet (Claim 1).
Regarding claim 17, U.S. Patent No. 10,880,826 teaches wherein the advertising data packet is from one of a cardiac monitoring device, pacemaker, cardioverter, cardiac rhythm management device, defibrillator, neurostimulator, leadless monitoring device, or leadless pacemaker (Claims 4 and 20).
Regarding claim 18, U.S. Patent No. 10,880,826 teaches wherein the communications session is established using a Bluetooth low energy (BLE) protocol, and the filter represents a BLE link layer advertising filter (Claims 6 and 19).
Regarding claim 19, U.S. Patent No. 10,880,826 teaches wherein the one or more wireless communication protocols include a Bluetooth low energy (BLE) protocol, and the advertising filter is applied at a BLE link layer (Claims 6 and 19).
Regarding claim 20, U.S. Patent No. 10,880,826 teaches transmitting the connection request data packet after transmitting a scan request data packet and after the filter is applied (Claim 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Savolainen (US Pat Pub# 20160134709) in view of Buchheim et al. (US Pat Pub# 2015/0119077) and further in view of Schilling et al. (US Pat Pub# 2017/0312530).
Regarding claims 1 and 11, Savolainen teaches an external device for communicating with a device (Fig. 1A), comprising a transceiver 116 (Fig. 1A); memory, within the ED, configured to store program instructions and an authorized list (Sections 0121-0123 and 0127-0128, authorized list); and one or more processors, within the ED, configured to execute the program instructions to identify an identifier from the advertising data packet apply a filter to determine when the advertising data packet is from an authorized device based on the ID (Sections 0121-0123 and 0127-0128, advertising filter to check if the device ID is on the list), wherein the filter determines when the advertising data packet is from an authorized device  based on the ID and the 
Buchheim teaches scan for an advertising data packets (Sections 0049-0051, scan request data packet having a device identifier).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate scan for an advertising data packets as taught by Buchheim into Savolainen’s device in order to improve functionality (Sections 0038-0039).
Savolainen and Buchheim fail to teach an implantable medical device
Schilling teaches an implantable medical device (Sections 0006, 0010-0012, and 0048-0049, implantable medical device such as pacemaker, defibrillator, etc.).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an implantable medical device as taught by Schilling into scan for an 
Regarding claims 2 and 12, Buchheim further teaches wherein the transceiver is further configured to transmit a scan request data packet to the device, the one or more processors configured to establish the communication session with the authorized device independent of the scan request data packet (Sections 0049-0051, scan request data packet having a device identifier).
Regarding claims 3 and 13, Buchheim further teaches wherein the transceiver is further configured to transmit the scan request data packet before receiving the advertising data packet (Sections 0049-0051, scan request data packet having a device identifier). 
Regarding claim 4, Savolainen further teaches wherein the advertising data packet broadcast from the device includes a universal unique identifier (Section 0144, universal unique identifier).
Regarding claims 5 and 14, Savolaienen further teaches teaches wherein the ID represents a unique identifier for the device (Sections 0142-0145, unique identifier).
Regarding claims 6 and 15, Savolaienen further teaches wherein the one or more processors are further configured to execute the program instruction to establish the communication session with the authorized device based on a response from the device to the connection request data packet (Sections 0121-0123 and 0127-0128, advertising filter to check if the device ID is on the list and based on the list making a connection etc.).

Regarding claims 8 and 17, Schilling further teaches wherein the advertising data packet is from one of a cardiac monitoring device, pacemaker, cardioverter, cardiac rhythm management device, defibrillator, neurostimulator, leadless monitoring device, or leadless pacemaker (Sections 0006, 0010-0012, and 0048-0049, implantable medical device such as pacemaker, defibrillator, etc.).
Regarding claims 9 and 18, Savolaienen further teaches wherein the communications session is established using a Bluetooth low energy (BLE) protocol, and the filter represents a BLE link layer advertising filter (Sections 0076-0082, 0121-0123, and 0127-0128, Bluetooth low energy).
Regarding claim 10, Savolaienen further teaches wherein the external device represents one of a table computer, smart phone, smart watch, laptop, or programmer device (Fig. 1A, smart phone).
Regarding claim 19, Savolaienen further teaches wherein the one or more wireless communication protocols include a Bluetooth low energy (BLE) protocol, and the advertising filter is applied at a BLE link layer (Sections 0076-0082, 0121-0123, and 0127-0128, Bluetooth low energy).
Regarding claim 20, Savolaienen further teaches transmitting the connection request data packet after transmitting request data packet and after the filter is applied (Sections 0121-0123 and 0127-0128, advertising filter to check if the device ID is on the list and based on the list making a connection etc.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        1/14/2022